DISSENTING OPINION OF
GALBRAITH, J.
The language of this statute is not so broad as is claimed. The phrase “any person” used in Section 1773 to indicate who may be plaintiff in the action does not include any one who may cast covetous eyes at a tract of land and who may be able to hire a lawyer and to pay court costs and empower such a person to bring the action to quiet title. The only person who may be defendant in some one who “claims adversely to the plaintiff an estate or interest in real property” and the action may be brought “for the purpose of determining such adverse claim.” The “any person” who may be plaintiff in the action must be some person who has an estate or interest in the land otherwise no one could claim “an estate or interest” adversely to him. The general rule both in law and equity requires that the plaintiff in the action to quiet title must hold the legal title.
“Undoubtedly, as a foundation for the relief sought, the plaintiff must show that he has a legal title to the premises, and generally that little will be exhibited by conveyances, or instruments of record, the construction and effect of which will properly rest with the court.” Holland v. Chollen, 110 U. S. 15, 25.
“Under that statute,” (the statute of Nebraska authorizing actions to quiet title), “as under the general jurisdiction in equity, it is ‘the title,’ that is to say, the legal title, to real estate, that is to be quieted against claims of adverse estates or interests.” Frost v. Spitley, 121 U. S. 552, 557; see also— Chapman v. Jones, 149 Ind. 434; Johnson v. McCheney, 33 *58Ill. App. 526; Henry v. Pesoli, 109 Cal. 58; Ely v. New Mex. Ect., Railroad Co., 129 U. S. 291, 292; Whitehead v. Shuttuck, 138 id. 146, 156; Dick v. Foraker, 155, id. 404, 414; Gillis v. Downey, 85 Fed. 483, 485.
A good and sufficient reason in law why a mortgagee cannot, prior to foreclosure and sale, maintain the. statutory action to quiet title is that he does not hold the legal title to the land.
It is not claimed that there is a statute in this Territory adopting either the common law or the equitable theory of mortgages and defining the title that a 'mortgage conveys to the mortgagee but it is asserted that there is no “usage” here prohibiting the mortgagee, after default, from protecting his rights against third parties and strangers. This may be admitted without assenting to the proposition that a mortgage conveys to the mortgagee the legal title to the mortgaged premises or that the mortgagee may maintain the statutory action to quiet title prior to foreclosure and sale.
While we have no statute governing this question there is not wanting here judicial development of the law along the lines contended for by the plaintiff; and, it seems to me, that it is only necessary to advance one more step in order to render a statute on the subject entirely superfluous. This step, as I understand it, is taken in the majority opinion, namely, holding in effect that a mortgage conveys to the mortgagee the legal title to the mortgaged premises.
It was declared in Campbell v. Kamaiopili, 3 Haw. 477, 478, that the. mortgage conveyed to the mortgagee “vested interest in the mortgaged land” and this declaration was quoted with approval in Kaikainahaole v. Allen, 14 Haw. 527, 529. There is, however, a wide difference between “a vested interest in land” and the legal title to land. The law of this question ought not in my opinion to be developed further by judicial decisions. If a statute on the subject is desirable the legislature and not the court should make it.
The object of this statute to quiet title was not to try the plaintiff’s title but to determine that of some one who was *59claiming adversely to bim. There is a well established procedure — one confirmed by long usage — that is ample to protect and enforce every right of a mortgagee after default. No satisfactory reason is shown why the plaintiff should not follow this settled procedure instead of experimenting with this statutory action before the title of the land is vested in him.